Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldoni et al. (US 6,360,802).
	Baldoni discloses forming a pneumatic tire by disposing a cylindrical band (4) on an expandable drum and side portions (fig. 1), forming step portions in the band by expanding the drum (Fig. 3), bonding bead members to side surfaces by moving the bead towards the steps (note that the beads move axially towards the steps with the axial movement from fig. 2 to fig. 3), turning up the end portions of the band (fig. 4) and bonding a remaining portion (e.g. sidewall - note col. 5, lines 43-49).  Further, the side portions of the drum move axially in sync with the diameter expanding due to the sliding movement along the inclined surfaces 52/53.  This anticipates the method of claim 1 as well as the corresponding device of claim 4.  As to claim 2, note the tapered shape 52 along which the drum moves for expansion.
Claim 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Woodhall et al. (US 3,698,987) taken in view of [Tabuchi et al. (US 6,004,414) or Henley et al. (US 3,645,826)].
	Woodhall discloses forming a pneumatic tire by disposing a cylindrical band (95 - col. 6, lines 3-7) on an expandable drum and side portions (fig. 6A), forming step portions in the band by expanding the drum and bonding bead members to side surfaces of the steps (Fig. 6D), turning up the end portions of the band (figs. 6E, 6F) and bonding a remaining portion (Figs. 6G-6I).  Further, the side portions of the drum move axially in sync with the diameter expanding operation (col. 6, lines 30-43).  Woodhall thus discloses a method as defined by claim 1 (as well operated to move the side portions axially toward one another (col. 6, lines 30-43) but further details of the mechanism to effect this are not provided.  It however is well-known and conventional in manufacturing in general and tire building in particular for the machinery to be under some level of operation control by at least some form of control system (and thus under electrical control) - Tabuchi (e.g. fig. 3) and Henley (e.g. note control panel P in Fig. 1) are merely exemplary.  As such, it would have been obvious to effect the simultaneous drum movements described by Woodhall via an electrical control for only the well-known expected and predictable results that accompany including electrical control of machinery in any process.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220.  The examiner can normally be reached on Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
March 17, 2021